[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-10060                ELEVENTH CIRCUIT
                                                          SEPTEMBER 22, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                  D. C. Docket No. 07-00360-CR-1-01-JOF

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ANGEL DAVID VASQUEZ-GARCIA,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                            (September 22, 2009)

Before BIRCH, HULL and ANDERSON, Circuit Judges.

PER CURIAM:

     Angel David Vasquez-Garcia appeals his conviction for the unlawful reentry
of a deported alien, in violation of 8 U.S.C. § 1326(a), (b)(2). On appeal, he argues

that the district court erred in denying his motion to suppress because identity-

related materials obtained after an unconstitutional search and seizure are

suppressible. Vasquez-Garcia acknowledges that his argument is foreclosed by our

holding in United States v. Farias-Gonzalez, 556 F.3d 1181 (11th Cir. 2009),

petition for cert. filed, (U.S. May 4, 2009) (No. 08-10195), but wishes to preserve

his argument.

      In reviewing a district court’s denial of a motion to suppress, we review

findings of fact for clear error and the application of law to those facts de novo.

Farias-Gonzalez, 556 F.3d at 1185. In Farias-Gonzalez, we addressed “whether

evidence of who the defendant is (‘identity-related evidence’), obtained after an

unconstitutional search and seizure, is suppressible in a criminal prosecution.” Id.

at 1182. There, law enforcement officials electronically fingerprinted the

defendant in order to determine whether he had illegally entered the country. Id. at

1183. The fingerprint machine identified the defendant’s real name and that he

previously had been deported from the United States. Id. The defendant’s

fingerprints were used only as evidence of identity and not to connect him to any

non-identity related crimes. Id. at 1185 n.4. We held that identity-related evidence

is not suppressible when offered in a criminal prosecution only to prove who the



                                           2
defendant is. Id. at 1182, 1189. Identity-related evidence includes fingerprints and

photographs. Id. at 1189.

      We also held that an alien file, which contains fingerprints, photographs, and

deportation history of an alien, is “not suppressible when the government already

knows the identity of the illegal alien and has his alien file in its possession.” Id.

(citing United States v. Martinez, 512 F.2d 830, 832 (5th Cir. 1975)). An alien file

is “not the product of any unconstitutional activity” when “it already exist[s] and

[is] located in the records of a government agency.” Id.

      In this case, law enforcement officials used Vasquez-Garcia’s fingerprints

only to prove who Vasquez-Garcia was. As such, Farias-Gonzalez controls the

outcome of this case, and Vasquez-Garcia’s identity-related evidence – his

fingerprints and photographs – cannot be suppressed. Additionally, Vasquez-

Garcia’s alien file is not suppressible because it was located in the records of a

government agency, the National Records Center, at the time of his arrest.

Accordingly, we affirm Vasquez-Garcia’s conviction.

      AFFIRMED.




                                            3